internal_revenue_service number release date index number ------------------ --------------------------------------------------------- --------------- ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- telephone number -------------------- refer reply to cc intl b05 plr-106586-15 date august legend a ------------------------ cfc -------------------------- cfc ----------------------------------------- country a --------- parent --------------- us sub ----------------------------------------------- corp a ------------------------------------------------------- corp b -------------------------------------------------------- w -------- corp c ----------------------------------------------------------------- x -------- partnership a -------------------------------------------------- y ---------- z ---------- regulator ------------------------------------------------------- day x ------------------ dear --------------- in a letter dated a you requested a ruling allowing cfc and cfc collectively the cfcs to use certain foreign statement insurance reserves in computing foreign_personal_holding_company_income under sec_954 on the grounds that these insurance reserves are an appropriate means of measuring income within the meaning plr-106586-15 of sec_954 specifically you requested permission to use the underwriting reserves loss_reserves policyholders’ dividend reserves and premiums_paid in advance reserves for life_insurance and annuity_contracts reported by cfcs on their country a annual report the rulings given in this letter are based on facts and representations submitted by parent and accompanied by a statement executed under penalty of perjury by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation that is engaged through its subsidiaries in various lines of business which primarily include life_insurance accident_and_health_insurance credit insurance annuities endowment and retirement and savings products parent directly and indirectly owns all the stock of us sub us sub owns all the stock of corp a corp a owns all the stock of corp b corp b owns w of corp c corp c owns x of the interests in partnership a partnership a owns y of cfc and z of cfc cfc and cfc were both formed under the laws of country a parent represents that cfcs are controlled_foreign_corporations as defined in sec_957 cfcs are both engaged in the life_insurance business in country a and their principal products are traditional life universal life group life credit life and fixed annuities country a regulates any insurance_business conducted in country a through its insurance laws and regulations regulator developed and is responsible for enforcing insurance laws and regulations in country a an insurance_company must obtain a license from the regulator to conduct an insurance_business in country a cfcs are licensed by the regulator to sell life_insurance and annuity_contracts to residents of country a and are subject_to regulation by regulator as a life_insurance_company cfcs derive more than percent of their aggregate net written premiums from the issuance of life_insurance and annuity_contracts covering applicable_home_country_risks no policyholder insured annuitant or beneficiary to a life_insurance or annuity_contract that the cfcs issue is a related_person as defined in sec_954 cfcs do not carry on business other than life_insurance and certain activities that are incidental to the life_insurance business parent has represented that cfcs would be subject_to tax under subchapter_l if they were domestic corporations as required by country a’s insurance laws and regulations cfcs file an annual report and financial statements with the regulator the annual reports are audited by an external accounting auditor in addition to the company’s internal auditor the accounting_records of cfcs that form the basis for preparing the annual report are subject_to plr-106586-15 inspection by the regulator at any time the annual reports are made available to the public the annual reports are used for financial purposes in addition to regulatory purposes such as for country a credit rating purposes by lenders and by the public day x is the official year-end for life_insurance_companies operating in country a to comply with country a’s insurance laws and regulations cfcs must establish and maintain certain reserves for obligations to holders of their life_insurance and annuity_contracts and must report the amount of such reserves on the annual report the reserves at issue in the ruling_request are underwriting reserves loss_reserves policyholders’ dividend reserves and premiums_paid in advance reserves that the cfcs maintain on their country a annual reports for life_insurance and annuity_contracts cfcs have appointed a qualified actuary to be involved in matters designated by the regulator as actuarial matters including the method of calculating reserves the actuary has knowledge and experience concerning actuarial matters for a company in country a engaged in the insurance business-------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- the reserve system for country a includes the following requirements as to assumptions and method with respect to life_insurance and annuity_contracts including those issued by cfcs underwriting reserves are required to secure the performance of future obligations arising from life_insurance contracts underwriting reserves are comprised of insurance premium interpolated terminal reserves unearned_premium reserves and risk reserves the sum of insurance premium reserves and unearned_premium reserves referred to as the standard valuation reserve for life_insurance and annuity_contracts may not be less than the amount calculated in accordance with the designations of the regulator concerning the reserve_method interest rate mortality rate and other coefficients the regulator requires life_insurance and annuity reserves to be determined as follows the prescribed reserve_method to be a method analogous to the commissioner’s reserve_valuation method in form although not identical in amount the prescribed standard annual interest rate assumption and the prescribed mortality tables cfcs also hold loss_reserves for outstanding claims including incurred but not reported claims under life_insurance and annuity_contracts issued by the cfcs and calculated using the company’s individual loss experience in accordance with rules and regulations prescribed by the regulator policyholders’ dividend reserves which comprise policyholders’ dividend reserves and policyholders’ profit dividend reserves policyholders’ dividend reserves are reserves for dividends that have been declared and that have been credited or will be credited at the next policy anniversary date to policyholders and that have not been withdrawn by policyholders policyholders’ profit dividend reserves are reserves with respect to certain dividends that are not yet plr-106586-15 reflected in the policyholders’ dividend reserves and premiums_paid in advance reserves which include any premium that has been paid but whose due_date falls in the following year parent represents that cfcs are not engaged in any insurance_business outside of country a and do not carry on non-life insurance_business and each contract covered by the rulings requested is a life_insurance_contract or annuity_contract for federal_income_tax purposes without regard to sec_72 sec_101 sec_817 and sec_7702 the reserves covered by this ruling do not include deficiency_reserves contingency reserves equalization reserves excess_interest reserves for excess_interest credited beyond the end of the taxable_year reserves for administrative expenses including guarantees intended to cover future expenses associated with the payment of claims such as bank fees or inflation risk underwriting or loss_reserves for non-cancellable and guaranteed renewable accident and health contracts reserves for any amount to protect against a future decline in the value of investment_assets or any reserves for accrued liabilities law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income for each year subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_953 defines the term_insurance income to include any income which is attributable to issuing or reinsuring of an insurance_or_annuity_contract and which would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract shall be determined in the same manner as under sec_954 sec_953 defines exempt_insurance_income as income derived by a qualifying_insurance_company which is attributable to the issuing or reinsuring of an exempt_contract by such company and such income is treated as earned by such company in its home_country for purposes of such country’s tax laws exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 plr-106586-15 in general sec_953 defines a qualifying_insurance_company as any controlled_foreign_corporation which a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income that are considered to be foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in plr-106586-15 determining the foreign statement reserve provide an appropriate means of measuring income sec_954 was originally enacted by sec_614 of the job creation and worker assistance act of under the protecting americans from tax hikes path act of p l sec_954 was permanently extended and made effective for taxable years of foreign_corporations beginning after date and for taxable years of u s shareholders with or within which such taxable years of such foreign_corporations end in its technical explanation to the path act the staff of the joint_committee on taxation explains sec_954 as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes joint comm on taxation technical explanation of the revenue provisions of the protecting americans from tax hikes act of house amendment to the senate amendment to h_r rules committee print jcx-144-15 date analysis cfc and cfc are subject_to regulation as life_insurance_companies by country a cfc and cfc are licensed authorized and regulated by the regulator which is the insurance regulatory body for country a to sell life_insurance and annuity_contracts to persons other than related_persons within the meaning of sec_954 in country a parent has represented that cfc and cfc each derive more than percent of their aggregate net written premiums from the issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 finally parent has represented that cfc and cfc are engaged in the life_insurance business and would be subject_to tax under subchapter_l if they were domestic corporations accordingly cfc and cfc are qics cfc and cfc issue life_insurance and annuity_contracts in connection with the lives and health of residents of country a a country other than the united_states cfc and plr-106586-15 cfc derive more than percent of their net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 such contracts are therefore exempt contracts within the meaning of sec_953 cfc and cfc must establish maintain and calculate their reserves in accordance with rules prescribed by the regulator the regulator generally requires a life_insurance_company to determine the amount of its reserves based on guidance provided by the regulator cfc and cfc must set forth their reserves on the country a annual report which must be filed annually with the regulator as such the reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a generally whether u s -owned locally owned or owned by companies headquartered in other foreign countries the regulator requires cfc and cfc to hold reserves for the fulfillment of claims owed to policyholders and beneficiaries the reserves are not catastrophe deficiency equalization or similar reserves under the rules prescribed by the regulator for determining reserves required to be calculated for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 ruling based on the information submitted and the representations made we rule as follows under the facts set forth above the foreign statement underwriting reserves loss_reserves policyholders’ dividend reserves and premiums_paid in advance reserves maintained by cfc and cfc with respect to its exempt life_insurance or annuity_contracts are an appropriate means of measuring income within the meaning of sec_954 and may be used in determining the foreign_personal_holding_company_income of cfc and cfc under sec_954 caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling this ruling will be subject_to revocation if any of the following circumstances occurs a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc or cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to the current reserving method of cfc or cfc procedural statements plr-106586-15 this ruling is directed only to cfc and cfc sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark e erwin branch chief branch office of associate chief_counsel international cc
